Citation Nr: 0927625	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-38 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Service connection for a chronic disability affecting the 
knees, hips, elbows, and ankles to include as due to 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had multiple periods of active duty and active 
duty for training including but not limited to June 1956 to 
April 1966, January to April 1991, May to September 1994, and 
March to November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by which the RO denied 
the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any further action is required on his part.


REMAND

For a variety of reasons, as will be detailed below, a remand 
is necessary to ensure that the claims file is complete and 
that the Veteran has been fully assisted in the development 
of his claim in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran has had a long career in service composed of 
several periods of active duty and active duty for training.  
Unfortunately, the precise dates of active duty service and 
active duty for training are difficult to ascertain.  Thus, 
the Board asks that the RO/AMC enumerate and verify all 
periods of active duty service and active duty for training.

Next, it seems that some service treatment records might be 
missing.  Indeed, there do not appear to be any associated 
with the period of service between March and November 1996.  
In any event, the RO/AMC must make formal findings regarding 
whether the records associated with each verified period of 
service are present in the claims file or make a 
determination regarding lack of availability.

Finally, there is no indication in the record of a diagnosed 
disability related to the knees, hips, elbows, and ankles.  
The Veteran, however, appears to be claiming a disability 
based upon undiagnosed illness.  An August 1997 Persian Gulf 
Registry examination did not indicate any disorder related to 
the joints listed above.  However, one might well have 
developed in the passage of time since.  Thus, in order to 
assist the Veteran in establishing his claim, the RO/AMC must 
schedule a VA medical examination for a diagnosis of all 
disabilities of the knees, hips, elbows, and ankles.  In the 
event that specific disabilities are diagnosed, the examiner 
must provide an opinion regarding the etiology of each.  If 
no specific disability is found, the examiner must opine 
whether the Veteran suffers from a disability of the knees, 
hips, elbow, and ankles that is a result of undiagnosed 
illness.

Accordingly, the case is REMANDED for the following action:  

1.  Enumerate and verify all periods of 
active duty service and active duty for 
training.

2.  Make a formal finding regarding the 
presence or absence of service treatment 
records regarding each period of service 
identified.

3.  Schedule a VA medical examination to 
determine the nature and etiology of the 
Veteran's claimed disability of the 
knees, hips, elbows, and ankles.  
Pertinent records in the claims file 
should be made available to and reviewed 
by the examiner in connection with the 
examination.  Specifically, the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any claimed symptoms are due to an 
undiagnosed illness resulting from 
service in Southwest Asia during the 
Persian Gulf War.  In the event that the 
Veteran's complaints are attributable to 
known medical diagnoses, the examiner 
should opine regarding whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any such 
diagnosed disability is related to 
service.  A full rationale for all 
opinions and conclusions should be 
provided.

4.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

